Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a 2nd non-final Office Action on the merits in response to communications filed by Applicant on 11/18/2021. Claims 1-3 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a receiving unit configured to…,a sign determination unit configured to…, a calculation unit configured to…in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a receiving unit configured to…,a sign determination unit configured to…, a calculation unit configured to…” in claim 1  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, (i) the disclosure is devoid of any structure that performs the function in the claim. (ii) the structure described in the specification does not perform the entire function in the claim, or (iii) no association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. US2016/0207537 (Urano) in view of JP201678738 Title: On-Vehicle Display Apparatus (with machine translation prepared by the GPTO on May 4, 2021).

Regarding claim(s) 1. Urano discloses a display control apparatus comprising (Fig. 5): 
a receiving unit configured to receive a steering assist amount in an electric power steering system of a vehicle and a measured value of a yaw rate sensor provided in the vehicle (para. 33 e.g. The internal sensor 3 may include at least one of a vehicle speed sensor, an acceleration sensor, a yaw rate sensor, and the like, so as to detect the information correlated with the traveling state of the vehicle V, para. 43, The steering actuator controls the driving of a steering torque-controlling assist motor of an electric power steering system in accordance with a control signal from the ECU 10. ); 
a sign determination unit configured to determine a sign of the steering assist amount or a sign of the measured value of the yaw rate sensor received by the receiving unit (para. 39, e.g. The steering sensor is a detector that detects, for example, a steering rotation state. A detected value of the rotation state is, for example, steering torque or a steering angle. The steering sensor is disposed with respect to, for example, a steering shaft of the vehicle V.); and 
Urano does not explicitly disclose a calculation unit configured to calculate a display steering assist index value to be displayed on a display device in the vehicle based on the sign determined by the sign determination unit, and the steering assist amount and the measured value of the yaw rate sensor received by the receiving unit.

Thus, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Urano by incorporating the applied teaching of JP201678738 to improve human-machine interface and vehicle safety.  

	Regarding claim(s) 2. Urano in view of JP201678738 further discloses wherein the calculation unit is configured to: calculate the display steering assist index value as a non-zero value if the sign of the steering assist amount and the sign of the measured value of the yaw rate sensor are the same; and calculate the display steering assist index value as a value of zero if the sign of the steering assist amount and the sign of the measured value of the yaw rate sensor are different (para. 87, e.g. In a case where the steering wheel ST rotates in accordance with the direction of the vehicle V in the autonomous driving state, the reference position of the steering wheel ST may be the position of the steering control target value (steering angle) according to the traveling plan for the vehicle V in the autonomous driving state.)

Regarding claim(s) 3. Urano in view of JP201678738 further discloses wherein the calculation unit is configured to: calculate the display steering assist index value according to the steering assist amount and calculate a display steering angle index value to be displayed on the display device according to a steering angle of the vehicle if the sign of the steering assist amount and the sign of the measured value of the yaw rate sensor are the same (para. 39, The steering sensor is a detector that detects, for example, a steering rotation state. A detected value of the rotation state is, for example, steering torque or a steering angle.); and calculate the display steering assist index value according to the steering assist amount and calculate the display steering angle index value as a value of zero if the sign of the steering assist amount and the sign of the measured value of the yaw rate sensor are different (para. 43, para. 58, e.g. In the case of the steering rotation in the vehicle V in accordance with the steering control target value (target steering torque) included in the traveling plan, the driving operation information acquisition unit 15 acquires, as the operation amount of the steering operation, the difference between the steering rotation state detection value regarding the vehicle V which is detected by the steering sensor and the steering control target value which is included in the traveling plan generated by the traveling plan generating unit 14. The deviation from the control target value may need to be detected, and thus the difference between, for example, the differential value of the rotate state detection value and the differential value of the control target value may be used instead. In the case of no steering rotation in accordance with the steering control target value included in the traveling plan, the driving operation information acquisition unit 15 acquires the steering rotation state detection value regarding the vehicle V detected by the steering sensor as the operation amount of the steering operation.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikeda et al. USPN: 8633811: A driving assist apparatus comprising: an image obtaining unit that obtains a rear image of a vehicle, which is captured by an image capturing device provided in the vehicle; a display device that is provided in the interior of the vehicle and displays the rear image; a display object generation unit that generates, as an index for assisting a driver who drives the vehicle.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669